UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4736


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN LABRICIO FRAZIER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:11-cr-00113-F-3)


Submitted:   May 30, 2013                     Decided:   June 6, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank A. Abrams, LAW OFFICE OF FRANK ABRAMS, PLLC, Asheville,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            On      March    7,     2011,          Kevin    Labricio          Frazier     and     his

brother robbed a branch of the First South Bank in Greenville,

North Carolina.         Frazier pled guilty to armed bank robbery and

aiding    and    abetting,         in    violation          of    18    U.S.C.       §§   2113(a),

2113(d), and 2 (2006) (Count Three), and using or carrying a

firearm   during      and     in    relation           to   a    crime       of    violence,      and

possessing      a   firearm        in    furtherance            thereof,       and    aiding      and

abetting, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2 (2006)

(Count Four).        The district court sentenced Frazier to forty-six

months’ imprisonment on the bank robbery charge, the top of the

Guidelines       range,      to         be    followed           by    eighty-four         months’

imprisonment on the firearm offense, for a total sentence of 130

months in       prison.       Frazier          timely       appeals,         arguing      that    the

forty-six-month sentence he received on the armed robbery count

is    substantively         unreasonable,              because        it     is    greater       than

necessary to satisfy the purposes of 18 U.S.C. § 3553(a) (2006).

            This      court       reviews          a   sentence         for       reasonableness,

applying a deferential abuse-of-discretion standard.                                       Gall v.

United States, 552 U.S. 38, 51 (2007).                                 Where, as here, the

defendant does not challenge the procedural reasonableness of

his   sentence,       we    review           the    sentence          only    for    substantive

reasonableness, applying the abuse-of-discretion standard.                                       Id.;

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                         The

                                                   2
sentence         imposed    must      be   “sufficient,        but    not   greater     than

necessary, to comply with the purposes [of sentencing].”                                     18

U.S.C.      §    3553(a).        In    reviewing     a    sentence      for   substantive

reasonableness,             we        “examine[]         the     totality        of         the

circumstances.”            United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).                  If the sentence is within the properly

calculated Guidelines range, this court applies a presumption on

appeal that the sentence is substantively reasonable.                                 Id. at

216-17.          Such a presumption is rebutted only by showing “that

the sentence is unreasonable when measured against the § 3553(a)

factors.”          United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

                 Frazier     argues        that,   under       the    totality    of        the

circumstances, he should have received a sentence at the bottom

of the Guidelines range on Count Three, primarily relying on his

claim that his brother had a greater role in the robbery and

that       the    charges     against       his    brother’s         co-defendant      in     a

separate armed robbery were dismissed. *                       “[D]istrict courts have

extremely broad discretion when determining the weight to be

given each of the § 3553(a) factors.” United States v. Jeffery,

631 F.3d 669, 679 (4th Cir.), cert. denied, 132 S. Ct. 187

       *
       Frazier was not charged in the February 2, 2011 armed
robbery, which occurred while he was in state custody serving a
sentence on unrelated charges.



                                               3
(2011).    In imposing a sentence at the top of the Guidelines

range on Count Three, the district court focused on Frazier’s

risk of recidivism, emphasizing that he committed the robbery

only a week after his release from custody on a state sentence.

We conclude that Frazier has failed to rebut the presumption of

reasonableness accorded his within-Guidelines sentence.

           Accordingly,     we   affirm   Frazier’s       sentence.       We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4